TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00531-CV


Sandra Cardenas, Appellant

v.

Guillermo Cardenas, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 02-773-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING


 M E M O R A N D U M   O P I N I O N
 
		The clerk's record in this appeal is overdue.  The trial court clerk's office has reported
that appellant Sandra Cardenas has failed to pay or make arrangements to pay for the clerk's record.
This Court sent a notice to Ms. Cardenas on January 12, 2012, requesting that she make
arrangements to pay for the clerk's record and submit a status report regarding this appeal to this
Court by January 23, 2012, or risk dismissal of this appeal.  To date, the clerk's record has not been
filed, and Ms. Cardenas has not filed any response in this Court.  Accordingly, we dismiss this
appeal for want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   February 29, 2012